internal_revenue_service department of the treasury washington dc third party communication none date of communication not applicable ----------------------------------------------- ---------------------------------------------------------- person to contact ----------------------- -------- ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-153149-05 date august number release date index number ------------------------------- ----------------------------- ----------------------------------------------------- ----------------------------------------------------- --------- ------------------------------------------------ ---------- ----------------------------------------- --------------------------------------- legend tribe authority state year year w x y z dear ------------------- ownership and operation of a government office building emergency services building cultural center and museum and infrastructure improvements all of which are described below by the tribe on tribal land constitute essential governmental functions within the meaning of sec_7871 and sec_7871 of the internal_revenue_code the code this letter is in response to your request on behalf of the tribe for a ruling that ------------------------ ------- ------- ------- ---- ---- ---- in year the tribe opened a casino the casino on the reservation within the plr-153149-05 facts the tribe is listed as an indian_tribal_government in revproc_2002_64 2002_2_cb_717 which lists indian tribal governments that are to be treated similarly to states for specified purposes under the code the tribe makes the following representations the federal government holds a w-acre reservation in trust for the tribe in the state the reservation the reservation was used for tribal housing until year when a casino described below was built on the land the reservation also has a tribal burial ground and sewage water and drainage systems water from the water system is available to the local city for land fires in the area a road on the reservation the road that was constructed approximately x years ago which is many years before the casino was constructed runs from a state highway the state highway into and through the reservation this road like other roads on reservations is considered under federal_law to be a public road for providing access to the reservation next two years the tribe plans to begin a project to enlarge and improve the casino using funds other than tax-exempt_bonds the road provides access to the casino from the state highway reservation the acquired property that the tribe expects will also be held in trust for the tribe by the federal government reservation in the near future on the acquired property the tribe plans to construct an emergency services building a government office building a small number of residential houses and a vineyard the tribe expects construction to begin on the government office building within three years and on the emergency services building within two years the vineyard should be completed within the next year on the reservation the tribe proposes to construct a cultural center and museum with construction beginning within the next three years the tribe also plans to improve the infrastructure on the acquired property and the reservation together the tribal land improvements to the infrastructure will precede construction of the proposed buildings the tribe expects that it will meet the requirements of sec_1_148-2 of the income_tax regulations including the requirement that completion of the proposed projects and the allocation of the net sale proceeds of the issue to expenditures will proceed with due diligence government office building the cultural center and museum and the infrastructure the tribe proposes to finance the emergency services building a portion of the the tribe recently acquired a y-acre parcel of land located contiguous to the the tribe plans to develop the acquired property and further develop the plr-153149-05 improvements with bonds described in sec_103 of the code the bonds the bonds will be issued by the tribe and the proceeds will be loaned to the authority an unincorporated governmental instrumentality of the tribe proposed buildings the cultural center and museum will be approximately one-third the size of the the emergency services building will be used as a headquarters for the tribe’s police and fire operations the government office building will be used for government offices and for offices for vineyard employees the portion of the government office building used for offices for vineyard employees will not be financed with the bonds the portion that will be financed with the bonds the government office building will be used to house various tribal government departments including tribal administration housing fiscal human resources environmental and community development programs existing casino and will contain an exhibit area a lobby and reception area a gift shop a theater activity rooms an office suite and a reception meeting room the office space will be used to house tribal cultural resource staff and the reception meeting room will be used for a variety of tribal and non-tribal civic functions the portion of the cultural center and museum that will be available to nongovernmental persons will be used in a manner that meets sec_1_141-3 or otherwise does not give rise to impermissible private_business_use there are thousands of museums owned and operated by public authorities which for this purpose does not include c organizations and every state owns and operates directly or indirectly one or more museums looking at a reasonably sized sample of these municipal museums most of the museums in the sample were established before the tribe has also submitted evidence that tax-exempt financings have been used to finance municipal museums used for commercial or industrial purposes or as revenue generating facilities proposed infrastructure improvements on the tribal land none of the buildings that will be financed with the bonds are intended to be improvements to the infrastructure will include improvements to the road a new road and improvements to the water sewage and drainage systems the road improvements will include improving access from the state highway to the road splitting a portion of the road into two separate one-way roads to improve traffic handling capacity provide access to the proposed cultural center and museum and accommodate visitor access to the reservation adding a loop road around the casino and making changes to improve access to the casino’s various parking and bus drop- off facilities these improvements will initially mainly be used to provide the public with plr-153149-05 greater access to the casino and to provide access to the water treatment facilities but will eventually also provide access to the cultural center and museum the tribe will also add a new road between the state highway and the road that will go through the acquired property passing the government office building the emergency services building the houses and the vineyard the new road the new road will be gated where it joins the road with access limited to members of the tribe emergency vehicles and access for emergency purposes access to the acquired property for the general_public will be provided by a new intersection joining the new road to the state highway improvements to the water system will include the addition of wells a storage tank and water lines improvements to the sewer system will include construction of additional storage or treatment facilities with the improvements these systems should meet all of the future needs of the tribal land including the needs of the government office building the cultural center and museum and the emergency services building however initially the improvements will mainly be used by the casino and the users of the casino use of the water and sewer system is governed by tribal ordinances which prohibit any customer from having special legal entitlements to service all customers will have equal rights to the service improvements to the drainage system will include relocation of and modifications sec_7871 of the code provides that an indian_tribal_government is to be to the system to accommodate the changes to the road and the addition of one or more basins to meet storm water retention requirements for the tribal land law and analysis treated as a state for certain purposes of the code sec_7871 provides that an indian_tribal_government is to be treated as a state subject_to subsection c for purposes of sec_103 relating to state and local bonds sec_7871 provides that sec_103 shall apply to any obligation not described in paragraph issued by an indian_tribal_government or a subdivision thereof only if such obligation is part of an issue substantially_all of the proceeds of which are to be used in the exercise of any essential_governmental_function sec_7871 provides that f or purposes of this section the term essential governmental function’ shall not include any function which is not customarily performed by state and local governments with general taxing powers sec_7871 was originally enacted in by the indian_tribal_government tax status act pub_l_no 96_stat_2605 in the legislative_history to that act the senate_finance_committee indicated that tax-exempt_bond financing was not intended to be available to indian tribal governments for commercial or industrial activities or other activities other than essential governmental functions s rep no pincite the house conference_report provides specific examples of plr-153149-05 functions that are essential governmental functions listing schools streets and sewers h_r rep no pincite conf_rep sec_7871 was added to the statute by the omnibus budget reconciliation act of pub_l_no 101_stat_1330 a in the legislative_history to this provision the house ways_and_means_committee criticized temporary treasury regulations interpreting the term essential_governmental_function in sec_7871 for including certain activities eligible for federal funding in that definition the house ways_and_means_committee stated that the reason for this amendment was that the committee was concerned about reports that indian tribal governments were issuing tax-exempt_bonds for interests in commercial and industrial enterprises the committee further included the following statement about sec_7871 the bill clarifies that with respect to bonds issued by indian tribal governments the term ‘essential governmental function’ does not include any governmental function that is not customarily performed and financed with governmental tax- exempt bonds by state and local governments with general taxing powers for example issuance of bonds to finance commercial or industrial facilities eg private rental housing cement factories or mirror factories which bonds technically may not be private_activity_bonds is not included within the scope of the essential_governmental_function exception additionally the committee wishes to stress that only those activities that are customarily financed with governmental bonds eg schools roads governmental buildings etc are intended to be within the scope of this exception notwithstanding that isolated instances of a state_or_local_government issuing bonds for another activity may occur h_r rep no pincite the conference committee adding the limited manufacturing_facility provision of sec_7871 noted that a facility which does not qualify as a manufacturing_facility for purposes of this provision may nonetheless be financed with tax-exempt_bonds issued by a tribal government provided that the facility satisfies the ‘essential governmental function’ standard ie the facility is comparable to facilities that are customarily acquired or constructed and operated by states and local governments for example a building used for offices for a tribal government itself would be comparable to state_or_local_government office buildings and therefore could be financed with tax-exempt_bonds as another example a lodge owned and operated by a tribal government may be eligible for tax-exempt_financing if it is comparable to lodges customarily owned and operated by state park or recreation agencies plr-153149-05 in this case ownership and operation of the bond financed facilities represent we interpret sec_7871 and e to provide that an activity will be considered an while the cultural center and museum may be viewed as a government building h_r rep no pincite n conf_rep essential_governmental_function that is customarily performed by state and local governments if there are numerous state and local governments with general taxing powers that have been conducting the activity and financing it with tax-exempt governmental bonds state and local governments with general taxing powers have been conducting the activity and financing it with tax-exempt governmental bonds for many years and the activity is not a commercial or industrial activity essential governmental functions ownership and operation of the facilities is not a commercial or industrial activity almost all of the financed facilities ie the improvements to the road new road drainage and sewer and water system the government office building and the emergency services building are public works projects which are the same or substantially the same as examples in the legislative_history of projects that meet the essential_governmental_function test of sec_7871 which is described as an essential_governmental_function in the legislative_history the tribe has also represented sufficient facts for us to conclude that there are numerous state and local governments with general taxing powers that have been owning and operating museums and financing them with tax-exempt governmental bonds and state and local governments with general taxing powers have been owning and operating museums and financing them with tax-exempt governmental bonds for many years the tribe has represented that there are thousands of museums owned and operated by public authorities moreover the tribe testing a reasonable sampling of municipally-owned museums found that state and local governments have owned and operated museums in that sample for decades the tribe also has submitted information to demonstrate that tax-exempt financings have been used to finance publicly-owned museums improvements will be an essential_governmental_function even though the improvements will be used primarily by the casino and the vineyard an activity does not become a commercial or industrial activity merely because that activity benefits a commercial or industrial operation whether an activity is a commercial or industrial activity requires consideration of all the facts and circumstances on this point the private_business_use rules while not controlling provide useful analysis under sec_141 the expectation that a private business will make primary use of a facility will not result in private_business_use if that facility is intended to be available and in fact is reasonably available for use on the same basis by the general_public see sec_1_141-3 example bonds used to construct road reasonably expected to be used almost entirely by we also conclude that construction and operation of the infrastructure plr-153149-05 private business not private_activity_bonds because private business has no legal entitlement to road and road will be available for use without restrictions to all users including general_public in this case the tribe has represented that the infrastructure improvements will be used for a variety of public uses that are not commercial or industrial activities and the governmental user and indeed the general_public will have the same access to the infrastructure improvements as the casino and the vineyard the tribe has described an entire development project for the tribal land that includes construction of an emergency services building the government office building and the cultural center and museum the infrastructure improvements are being sized to meet the needs of these buildings and all future needs of the tribal land along with the needs of the casino it is reasonable to expect that when infrastructure is being constructed on land accordingly we conclude that owning and operating the government office that will be used for a variety of uses the infrastructure will be used by certain users of the land before being used by other users of the land moreover here the tribe expects that the proposed buildings will use the infrastructure in the relatively near term the tribe represents that construction on the proposed buildings will start within three years and will proceed with due diligence thus even though the governmental users will begin to use the improvements later than the casino the ownership and operation of the infrastructure improvements is still an essential_governmental_function within the context of the entire project that the tribe represents it will complete based on all the facts and circumstances represented by the tribe we conclude that the casino’s and vineyard’s use of the infrastructure improvements does not cause those facilities to be used for other than an essential_governmental_function conclusion building emergency services building cultural center and museum and infrastructure improvements described herein constitute essential governmental functions within the meaning of sec_7871 and sec_7871 of the code concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter code provides that it may not be used or cited as precedent letter is being sent to the taxpayer representations including but not limited to representations regarding development that the ruling is directed only to the taxpayer requesting it sec_6110 of the in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-153149-05 is expected on the tribal land submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax and government entities ___________________________________ by rebecca l harrigal branch chief tax-exempt_bonds branch
